*331OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed on the law and accusatory instrument dismissed.
The factual allegations set forth in the accusatory instrument fail to establish, if believed, that the defendant acted with the requisite intent to cause public inconvenience, annoyance or alarm or that he recklessly created a risk thereof (Penal Law § 240.20). The defendant was merely stating his views on the state of the local police department, and the instrument indicates that the only effect of his actions was to cause people to leave the area. Entirely absent is any basis upon which to conclude that a breach of the peace was intended or at risk (see, People Mehdi, 29 NY2d 824; cf., People v Tichenor, 89 NY2d 769).
We note that an adjudication of criminal contempt pursuant to section 750 of the Judiciary Law is in the nature of a special civil proceeding and is therefore not appealable as part of a judgment of conviction.
Ingrassia, J. P., Palella and Levitt, JJ., concur.